Name: 85/547/EEC: Commission Decision of 9 December 1985 approving an amendment to the programme relating to the slaughtering and processing of beef in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  management
 Date Published: 1985-12-19

 Avis juridique important|31985D054785/547/EEC: Commission Decision of 9 December 1985 approving an amendment to the programme relating to the slaughtering and processing of beef in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 341 , 19/12/1985 P. 0023 - 0023*****COMMISSION DECISION of 9 December 1985 approving an amendment to the programme relating to the slaughtering and processing of beef in the Netherlands, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (85/547/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 24 January 1985 the Netherlands Government notified an amendment to the programme approved by the Commission Decision of 24 June 1980 (3) and relating to the slaughtering and processing of beef and whereas the Netherlands Government provided additional details on 14 May and 4 June 1985; Whereas implementation of the sectoral programme has had a positive effect in this sector and the average size of undertaking has come closer to the optimum size; whereas the cold-storage sector no longer constitutes a bottleneck which impedes all slaughter operations; whereas serious environmental problems indicate the need for investments in the areas concerned; Whereas, consequently, when the amended programme is implemented, projects for the modernization of slaughterhouses will be considered for Community financing only if the slaughterhouse has a technical slaughter capacity of at least 10 000 cattle per year and if the average rate of utilization of slaughter capacity three years after the completion of the work is at least 60 % of the technical capacity calculated on the basis of a working year of 1 800 hours and whereas investments in cutting plants connected to slaughterhouses are permissible; whereas projects for increasing refrigeration capacity can no longer be subsidized; whereas, on the other hand, investments relating to the environment and to energy saving can now be taken into consideration; Whereas the purpose of the amendment is to adjust and extend the said programme until 1990; whereas the amendment meets the objectives and conditions laid down in Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to the slaughtering and processing of beef, notified on 24 January 1985 and supplemented by further details on 14 May and 4 June 1985 by the Netherlands Government in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Kingdom of the Netherlands Done at Brussels, 9 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 40.